

















June 30, 2009







Cincinnati Financial Corporation

CFC Investment Company

P.O. Box 145496

Cincinnati, Ohio 45250

Attention:

Kenneth W. Stecher

Chief Executive Officer




Re:

Reapproval of Discretionary Line of Credit




Dear Mr. Stecher:




This letter is to confirm that PNC Bank, National Association (the “Bank”) has
recently temporarily extended the $75,000,000.00 discretionary line of credit to
Cincinnati Financial Corporation and CFC Investment Company (collectively, the
“Company”).  The Expiration Date set forth in our confirmation letter dated
June 30, 2008, has been extended from June 30, 2009, to August 31, 2009.  All
other terms and conditions contained in the Third Amended and Restated
Discretionary Line of Credit Note dated October 1, 2007, and the confirmation
letter, remain in full force and effect, including but not limited to the fact
that the facility remains discretionary, and the Bank may terminate the line or
decline to make advances at any time and for any reason without prior notice.




It has been a pleasure working with you and I look forward to a continued
successful relationship.  Thank you again for your business.




Very truly yours,




PNC BANK, NATIONAL ASSOCIATION







By:             /s/ C.J. Richardson                       




Title:       Senior Vice President                       










2009 temporary extension conformed. doc




Form 6H – Multistate Rev. 1/02



